— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered October 20, 1988, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that reversal is warranted because the People failed to prove beyond a reasonable doubt that the complainant reliably and accurately identified the defendant as the robber. However, since the defendant did not raise this ground in his motion for a trial order of dismissal, the issue is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858). In any event, viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s identity as the man who robbed the complainant (see, People v Johnson, 57 NY2d 969).
Further, we find that the evidence was legally sufficient to establish beyond a reasonable doubt that the complainant sustained physical injury in the course of the robbery. The complainant testified that he was placed in a chokehold, punched in the face and chest, swung by his arm into a fence and dragged onto a handball court which was sunken 18 inches into the ground. He testified that, as a result, he suffered pain in his wrist, his knee was bruised and bloodied, and he experienced pain for from three to four weeks (see, Penal Law § 160.10 [2]; § 10.00 [9]; see also, People v Greene, 70 NY2d 860; People v Poe, 158 AD2d 558; People v McNair, 147 AD2d 593; People v Rogers, 138 AD2d 419).
*224Moreover, upon the exercise of our factual review power we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Eiber, Balletta and Ritter, JJ., concur.